Title: To Thomas Jefferson from Elijah Mead, 12 June 1823
From: Mead, Elijah
To: Jefferson, Thomas


Hon. Sir,
New York
June 12th 1823—
Knowing how eminently you regard and appreciate American worth and talent, it is therefore, with much diffidence that I intrude upon your notice the feeble effort of a young man; but having the honour of being a Member of the Lennaean Society of Paris, of which you are the most conspicuous American Member, I have taken the liberty of enclosing a paper containing my address on the 24th Ult. at the Linnaean Celebration.—And I hope it may be deemed as a laudable ambition that glows in my bosom, when I venture to Subscribe myselfYour’s, With sentiments of the highest respect and Esteem,Elijah Mead